Citation Nr: 1027779	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-34 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar spine 
disorder. 

2.  Entitlement to service connection for a lumbar spine 
disorder. 

3.  Whether new and material evidence has been received to reopen 
a claim of 
entitlement to service connection for a left knee disorder. 

4.  Entitlement to service connection for a left knee disorder.

5.  Whether new and material evidence has been received to reopen 
a claim of 
entitlement to service connection for a right knee disorder. 

6.  Entitlement to service connection for a right knee disorder. 

7.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for a hernia. 

9.  Entitlement to service connection for a right ankle disorder. 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to February 
1981, and from December 1990 to March 1991, with additional 
service in the Army National Guard and Army Reserve. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge 
in December 2009.  A transcript of the hearing is of record.  

The Board observes that although the Veteran is claiming 
entitlement to service connection for PTSD, records in the claims 
file indicate that he has been diagnosed with psychosis (November 
1993, VA Examination), adjustment disorder with anxiety (January 
2003, VA treatment record), and a depressive disorder and an 
anxiety disorder (September 2007, VA treatment record). The Board 
acknowledges that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record. Clemons v. Shinseki, 23 Vet. 
App. 1 (2009). 

Thus, although the Veteran's service connection claim for PTSD 
was previously denied in a June 2003 RO decision, requiring that 
the issue now be adjudicated on a new and material basis, because 
of Clemmons, the issue will be considered de novo  and has been 
recharacterized on the title page of this opinion. 

The issue of service connection for a respiratory disorder 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for lumbar spine, 
left knee, right knee, acquired psychiatric, and hernia disorders 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO.


FINDINGS OF FACT

1.  The RO denied the Veteran's claims for lumbar spine, left 
knee and right knee disorders in June 2003. 

2.  The RO's June 2003 decision is the last final denial of 
service connection claims for lumbar spine, left knee and right 
knee disorders.     

3.  The evidence received since the June 2003 RO decision raises 
a reasonable possibility of substantiating the claims of 
entitlement to service connection for lumbar spine, left knee and 
right knee disorders. 

4.  There is no competent medical evidence showing that the 
Veteran currently has a right ankle disability which is due to 
service. 


CONCLUSIONS OF LAW

1.  The June 2003 rating decision, which denied the Veteran's 
claims of entitlement to service connection for a lumbar spine 
disorder, left knee disorder, and right knee disorder, is final. 
38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 
20.302, 20.1103 (2009).

2.  New and material evidence has been presented since the June 
2003 RO decision denying service connection for a lumbar spine 
disorder; thus, the claim is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  New and material evidence has been presented since the June 
2003 RO decision denying service connection for a left knee 
disorder; thus, the claim is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

4.  New and material evidence has been presented since the June 
2003 RO decision denying service connection for a right knee 
disorder; thus, the claim is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

5.  A chronic right ankle disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence- Lumbar Spine, Left Knee, Right 
Knee
Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the Veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
RO must presume the credibility of the evidence.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (effective in August 2001).  As 
he filed his claims in 2006, this version of 38 C.F.R. § 3.156(a) 
is applicable in this case.

Historically, the Veteran initially filed claims of entitlement 
to service connection for lumbar spine, left knee and right knee 
disorders in February 2002.  The claims were denied in a June 
2003 rating decision.  The RO denied his lumbar spine and left 
knee claims on the basis that treatment in service was acute and 
transitory and that there was no current objective evidence 
demonstrating a chronic disability related to his military 
service.  The RO denied his right knee disorder on the basis that 
it had neither occurred in, nor was caused by service. The RO's 
June 2003 decision is the last final denial for lumbar spine, 
left knee and right knee disorders on any basis.  The evidence of 
record at the time of the June 2003 RO decision included service 
treatment records and VA treatment records. 

The Veteran filed claims of entitlement to service connection for 
lumbar spine, left knee and right knee disorders in February 
2006.  In June 2006 the RO denied the claims for lumbar spine, 
left knee and right knee disorders on the basis that no new and 
material evidence had been submitted.  He appealed.  The evidence 
added to the record since the June 2003 RO decision, includes 
testimony provided at a December 2009 BVA hearing, VA treatment 
records, and a November 2008 VA examination.

At this juncture, the Board finds that the pertinent evidence, 
received subsequent to the June 2003 RO decision, includes 
testimony from the December 2009 BVA hearing containing competent 
statements from the Veteran as to the continuity of lumbar spine, 
left knee, and right knee symptomatology since his second tour of 
active duty service. 

The Board finds that the evidence submitted since the June 2003 
RO decision is new in that it was not associated with the claims 
folder prior to the June 2003 RO decision and material because it 
relates to an unestablished fact necessary to substantiate the 
claims and raises a reasonable possibility of substantiating the 
claims.  Therefore, his lumbar spine, left knee and right knee 
claims will be reopened and remanded as discussed in the Remand 
portion of this decision.

II.  Service Connection- Right Ankle

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In addition to the laws and regulations outlined above, active 
military, naval, or air service includes any period of ACDUTRA 
during which the individual concerned was disabled from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of INACDUTRA during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); see Mercado-Martinez v. 
West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).

	The Veteran is claiming entitlement to service connection for a 
right ankle disorder. He has not alleged that this disorder 
occurred during any period of ACDUTRA or INACDUTRA service.  The 
available service treatment records reflect no complaints of, 
treatment for, or a diagnosis related to the right ankle or any 
symptoms reasonably attributed thereto.  Therefore, no chronic 
right ankle disorder was noted in service.

Post-service treatment records demonstrate complaints of right 
ankle pain in March 2006.  However, an April 2006 X-ray, of the 
right ankle, indicated no bony pathology.   Remaining VA 
treatment records, regarding treatment for other disorders, do 
not contain complaints of right ankle pain, or a diagnosis of 
right ankle pathology.  In the absence of a current clinical 
diagnosis, service connection for his right ankle pain must be 
denied.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

In addition to the absence of a post-service right ankle 
diagnosis, the evidence of record includes the Veteran's 
statements asserting a continuity of pertinent symptomatology 
since service.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  

As discussed herein, however, post-service evidence does not 
reflect the presence of a diagnosis of a right ankle disorder.  
Without such evidence, continuity cannot be found to be 
established, either through the competent evidence or through the 
Veteran's statements.

Where, as here, there is no competent medical evidence of a 
disability in service or postservice, the preponderance of the 
evidence is against a claim for service connection for such a 
disorder.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  As 
the preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  Service 
connection for a right ankle disorder is not warranted.

III. VCAA

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

With respect to the claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the Board finds sufficient evidence to reopen the 
Veteran's claims for lumbar spine, left knee and right knee 
disorders. Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and need not be 
further considered.  

With respect to his right ankle claim, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in March 
2006 that fully addressed all notice elements and was sent prior 
to the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  
Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA outpatient treatment records.  And he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in December 2009.  
Moreover, given the absence of in-service evidence of chronic 
manifestations of a right ankle disorder, or a current diagnosis 
of this disorder (X-ray studies negative), a remand for a VA 
examination would unduly delay resolution. Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a lumbar spine disorder has been received; 
to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for a left knee disorder has been received; to 
this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for a right knee disorder has been received; 
to this extent, the appeal is granted.

Service connection for a right ankle disorder is denied. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009). 

Lumbar Spine and Left Knee Disorders-The Board notes that a 
November 2008 VA examination was undertaken to determine the 
etiology of the Veteran's current lumber spine and left knee 
disorders. With respect to his low back claim, the VA examiner 
opined that the Veteran's current back disorder was less likely 
as not caused by, or a result of, the back strain diagnosed in 
service, in February 1981. With respect to his left knee claim, 
the VA examiner opined that the Veteran's current disorder was 
less likely than not caused by, or a result of, the left knee 
injury diagnosed in service, in February 1981. 

Although medical opinions were rendered with respect to these two 
issues, the scope of the VA examiner's opinions was only focused 
on whether or not the Veteran's current issues were related to a 
February 1981 incident, during his first period of active duty 
service (between November 1980 and February 1981).  The examiner 
did not provide an opinion encompassing the Veteran's entire 
period of active duty service. 

The Board notes that the Veteran credibly testified, at his 
December 2009 BVA hearing, that he injured his back and knees 
while participating in "high-speed" training exercises, during 
his second period of active service. A review of his DD 214 
indicates that he was called to active duty in December 1990, in 
the capacity of an infantryman. 

The Court has held that where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes. Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also 
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that 
once VA provides an examination to a Veteran, VA has a duty to 
ensure that the examination is adequate for evaluation purposes). 
As such, additional VA medical opinions are necessary, to 
determine if the Veteran's current back and left knee disorders 
are related to any incident of service, not limited only to 
injuries noted on a February 1981 service treatment record.  

Right Knee Disorder- The evidence of record establishes that the 
Veteran is currently diagnosed with a right knee disorder.  
Additionally, while the service treatment records are negative 
for a chronic right knee disorder, the Veteran credibly testified 
at his December 2009 BVA hearing that he injured himself during 
his second tour of duty, while engaging in "high-speed" 
training exercises. Given the fact that the Veteran has a current 
diagnosis associated with his right knee, and in view of his 
credible testimony, the Board finds that a VA examination that 
includes a competent nexus opinion is warranted. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Acquired Psychiatric Disorder- Service connection for PTSD 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The Veteran claims that he is entitled to service connection for 
PTSD, because of an in-service stressful event that occurred 
during his active duty service between December 1990 and March 
1991. Specifically, he contends that he witnessed a rifle blowup 
in the face of a fellow service member, during training exercises 
performed in preparation for Desert Storm. Although the Veteran 
has alleged this stressor, he is not currently diagnosed with 
PTSD.

Regardless, the evidence of record indicates that the Veteran has 
been diagnosed with psychosis (November 1993, VA Examination), 
adjustment disorder with anxiety (January 2003, VA treatment 
record), and a depressive disorder and an anxiety disorder 
(September 2007, VA treatment record). However, the etiology of 
these diagnoses is unclear.  The Board finds this is a medical 
question outside of its jurisdiction.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  As such, an examination is required to determine the 
etiology of his psychiatric disorder.  

Hernia Disorder-The Board notes that a January 1988 Army 
National Guard examination noted an asymptomatic small umbilical 
hernia.  A November 1993 post-service VA examination indicated 
that the Veteran had an umbilical hernia from birth.  However, it 
additionally noted that he had weakness in the left inguinal 
area, indicative of a mild hernia. The Veteran testified, at his 
December 2009 hearing, that he had to lift heavy equipment up and 
down the mountains during training performed during his second 
tour of active duty. However, the etiology of his mild hernia is 
unclear.  The Board finds this is a medical question outside of 
its jurisdiction.  See also Colvin.  As such, an examination is 
required to determine the etiology of his hernia disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
orthopedic examination to address the 
etiology of the Veteran's claimed 
disabilities.  The appropriate examiner 
should address the following:

a.	 Provide an opinion as to whether it is 
at least as likely as not (i.e., 
probability of 50 percent or more) that 
the Veteran's current low back 
disorder, is causally related to any 
incident of his November 1980 to 
February 1981 and from December 1990 to 
March 1991 service, including any 
training exercises and/or any 
complaints noted during service.  

b.	Provide an opinion as to whether it is 
at least as likely as not (i.e., 
probability of 50 percent or more) that 
the Veteran's current left knee 
disorder, is causally related to any 
incident of his November 1980 to 
February 1981 and from December 1990 to 
March 1991 service, including training 
exercises and/or any complaints noted 
during service.  

c.	.  Provide an opinion as to whether it 
is at least as likely as not (i.e., 
probability of 50 percent) that his 
right knee disorder, is causally 
related to his November 1980 to 
February 1981 and from December 1990 to 
March 1991 service, including training 
exercises and/or any complaints noted 
during service.  

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with the 
examination.  

3.  Schedule the Veteran for a psychiatric 
examination to evaluate the relationship 
between his acquired psychiatric disorder, 
and active duty service.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's acquired 
psychiatric disorder is causally 
related to his November 1980 to 
February 1981 and December 1990 to 
March 1991 service, including the 
reported incidents he claims happened 
in service.  

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with the 
examination, and the examiner must 
indicate that such review occurred.   

4.  Schedule the Veteran for appropriate 
examination to assess his hernia disorder, 
and evaluate the relationship between this 
disorder and active duty service.  

The examiner is additionally asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent) that his hernia disorder, is 
causally related to his November 1980 to 
February 1981 and December 1990 to March 
1991 service, including any heavy lifting 
performed during that time.

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with the 
examination.  

5.  The RO should then readjudicate the 
claims for entitlement to service 
connection.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


